DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claim 7 is objected to because of the following informalities: in line 1, “wherein in the additional cues is” should apparently read --wherein the additional cues are--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4, 5, 8, 10, and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation “the patient’s locale” in the last line.  It is not clear whether this is intended to mean where the patient lives/is from or where the patient is presently located.
Claim 5 is rejected by virtue of its dependence upon claim 4.
Claim 8 recites the limitation "the sound environment" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites that it depends upon claim 11, while claim 11 recites that it depends upon claim 11.  Accordingly, this is a recursive loop of dependency and the metes and bounds of the claims are not clear.  For sake of compact prosecution, claim 10 will be taken herein to depend upon claim 1.
Claim 10 also recites the limitations "the results" in line 2 and “the level of delirium” in line 3.  There is insufficient antecedent basis for these limitations in the claim.
Claim 11 recites the limitation "the dose" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 is also rejected by virtue of its dependence upon claim 10.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lutz et al. (U.S. Pub. No. 2017/0216555 A1; hereinafter known as “Lutz ‘555”).
Regarding claim 1, Lutz ‘555 discloses a computer-implemented method (Abstract), comprising: selecting immersive content for displaying to a patient who is experiencing delirium ([0053]; [0068]; [0109]), comprising selecting said immersive content from a database based on a time of day attribute associated with the immersive content ([0026]-[0027]; [0043]-[0048]; [0054]; [0074]-[0081]; [0092]; [0125]), and administering the selected immersive content to the patient, by displaying said content to the patient on a display, and simultaneously playing any audio component of said content to the patient ([0029]-[0030]; [0032]; [0042]; [0049]-[0053]).
Regarding claim 2, Lutz ‘555 discloses indexing said immersive content based on a time of day associated with the immersive content ([0026]-[0027]; [0043]-[0048]; [0054]; [0074]-[0081]; [0092]; [0125]).

Regarding claim 4, Lutz ‘555 discloses selecting the immersive content from the database based on the time of day at the patient’s locale ([0026]; [0054]; [0079]-[0081]; [0115]; [0125]).

Claims 1 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lutz et al. (U.S. Pub. No. 2017/0224950 A1; hereinafter known as “Lutz ‘950”).
Regarding claim 1, Lutz ‘950 discloses a computer-implemented method (Abstract), comprising: selecting immersive content for displaying to a patient who is experiencing delirium ([0055]; [0057]; [0071]), comprising selecting said immersive content from a database based on a time of day attribute associated with the immersive content ([0015]; [0018]; [0039]; [0135]), and administering the selected immersive content to the patient, by displaying said content to the patient on a display, and simultaneously playing any audio component of said content to the patient ([0006]; [0011]; [0017]; [0054]; [0066]; [0130]; [0139]; [0142]; [0145]).
Regarding claim 8, Lutz ‘950 discloses using noise cancellation technology to isolate the sound environment to which the patient is exposed such that the patient is only exposed to the audio component associated with the immersive content ([0086]; [0116]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Lutz ‘555 as applied to claim 4 above, and further in view of Bender et al. (U.S. Pub. No. 2019/0388647 A1; hereinafter known as “Bender”).  Lutz ‘555 discloses the invention as .

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Lutz ‘555 as applied to claim 1 above, and further in view of Millman (U.S. Pub. No. 2013/0102836 A1).  Lutz ‘555 discloses the invention as claimed, see rejection supra, but fails to disclose superimposing additional cues over a video component of the immersive content adapted to pull the patient out of delirium, wherein the additional cues are selected from the group consisting of a timestamp, a date stamp, and location information.  Millman discloses a method of selecting and displaying content for reducing delirium (Abstract) comprising displaying video content and superimposing additional cues selected from the group consisting of a timestamp, a date stamp, and location information, in order to reduce anxiety and reorient the patient ([0029]-[0034]; [0037]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lutz ‘555 by .

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Lutz ‘555 as applied to claim 1 above, and further in view of Gabbi et al. (U.S. Pub. No. 2020/0042160 A1; hereinafter known as “Gabbi”).  Lutz ‘555 discloses the invention as claimed, see rejection supra, but fails to disclose that administering the immersive content is based on a dose, comprising a defined time for which the immersive content is to be shown to the patient.  Gabbi discloses a method of selecting and displaying immersive content (Abstract) comprising administering the immersive content is based on a dose, comprising a defined time for which the immersive content is to be shown to the patient, in order to allow a therapist to provide limits for the patient ([0101]; [0129]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lutz ‘555 by administering the immersive content based on a defined time dose, as taught by Gabbi, in order to allow a therapist to provide limits for the patient.

Allowable Subject Matter
Claims 10 and 11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: while using virtual reality devices to treat delirium is known in the art, none of the prior art of record teaches or reasonably suggests using a VR device to administer a delirium test to quantify a level of delirium by a delirium score, in combination with the previously recited steps.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Xie (U.S. Pub. No. 2020/0289696 A1) teaches reducing delirium by administering fragrances in combination with virtual reality scenery or videos.  Yang et al. (U.S. Pub. No. 2019/0160286 A1) teaches a virtual reality device for treating delirium.  Levendowski et al. (U.S. Pub. No. 2018/0333558 A1) teaches managing a patient’s sleep to reduce delirium, wherein the user may interact with the system via virtual reality or augmented reality.  Kare et al. (U.S. Pub. No. 2015/0294067 A1) teaches automated enhanced care rooms that provide an immersive program for enhancing circadian rhythm.  Barroso et al. (U.S. Pub. No. 2015/0126806 A1) teaches a lighting system for reducing delirium in ICUs.  Van Schijdel et al. (U.S. Pub. No. 2014/0181127 A1) teaches a personalized healing sounds database for treating delirium.  Seabury et al. (U.S. Pub. No. 2013/0165741 A1) teaches a therapeutic light and image system that can reduce delirium and enhance circadian rhythm.  Malakooti (“Virtual reality experience in the PICU,” ICU Management & Practice, vol. 19, issue 2, Summer 2019, p. 94-95), Brouk (“ICU patients’ recovery to be aided by virtual reality,” https://news.iu.edu/stories/2018/04/iupui/inside/26-icu-patients-recovery-to-be-aided-by-th International Conference on Serious Games and Applications for Health, August 2019), Turon et al. (“Feasibility and safety of virtual-reality-based early neurocognitive stimulation in critically ill patients,” Annals of Intensive Care, 7:81, 2017), Gerber et al. (“Visuo-acoustic stimulation that helps you to relax: A virtual reality setup for patients in the intensive care unit,” Scientific Reports 7:13228, October 2017), and Suvajdzic et al. (Virtual Reality and Human Consciousness: The Use of Immersive Environments in Delirium Therapy,” Technoetic Arts, 16(1): 75-83, March 2018) all teach using virtual reality systems to treat delirium.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THADDEUS B COX whose telephone number is (571)270-5132.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on (571)272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/THADDEUS B COX/Primary Examiner, Art Unit 3791